FILED
                           NOT FOR PUBLICATION
                                                                            MAR 12 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 15-50429

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00552-ODW-1
 v.

FRANCISCO JAVIER MANZO-RIOS,                     MEMORANDUM*
AKA Francisco Manzo, AKA Francisco
Javier Manzo,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                            Submitted March 6, 2018**
                               Pasadena, California

Before: GRABER, W. FLETCHER, and OWENS, Circuit Judges.

      Defendant Francisco Javier Manzo-Rios appeals his conviction for being a

deported alien found in the United States, in violation of 8 U.S.C. § 1326(a).



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. We reject Defendant’s argument that his 2006 removal order was invalid.

An immigration judge ("IJ") found that Defendant was subject to removal under 8

U.S.C. § 1227(a)(2)(B)(i) because of his 2005 conviction for possession of a

controlled substance, in violation of California Health and Safety Code

section 11350(a). Because not every violation of that statute "relates to" a

federally controlled substance, section 11350(a) is categorically overbroad.

Mellouli v. Lynch, 135 S. Ct. 1980, 1990–91 (2015). But, section 11350(a) is

divisible. See United States v. Martinez-Lopez, 864 F.3d 1034, 1036–37 (9th Cir.

2017) (en banc) (holding that Cal. Health & Safety Code § 11352 is divisible).1

The relevant portions of sections 11350(a) and 11352 are identical. In determining

that Defendant’s conviction qualified as a controlled substance offense under the

modified categorical approach, the IJ took into evidence a criminal complaint and

an abstract of judgment showing that Defendant was convicted for possession of

cocaine, a federally controlled substance. The IJ permissibly relied on those

documents in conducting the modified categorical analysis. Ramirez-Villalpando




      1
        In his opening brief, Defendant argued that § 11350(a) is not divisible. We
issued our opinion in Martinez-Lopez after that brief was filed, but before
Defendant filed his reply brief. In his reply brief, Defendant appears to concede
that Martinez-Lopez forecloses his argument that section 11350(a) is not divisible.
                                          2
v. Holder, 645 F.3d 1035, 1040 (9th Cir. 2011). Accordingly, Defendant’s

removal order was valid.

      2. The district court did not err by barring Defendant from introducing

evidence that his grandmother was a natural-born citizen of the United States.

Given the other evidence before the district court, evidence of Defendant’s

grandmother’s citizenship status had minimal probative value with respect to the

issue of Defendant’s alienage. Accordingly, the district court did not abuse its

discretion by excluding the evidence under Federal Rule of Evidence 403. See

United States v. Espinoza-Baza, 647 F.3d 1182, 1189–91 (9th Cir. 2011) (holding

that the district court had not abused its discretion by excluding the defendant’s

evidence of his grandfather’s citizenship status because "the record [wa]s devoid of

anything that link[ed] the grandfather’s . . . status with the requirements for

derivative citizenship"). The exclusion of the evidence did not violate Defendant’s

constitutional right to a meaningful opportunity to present a defense. Id. at 1188.

      AFFIRMED.




                                           3